Citation Nr: 0323885	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active naval service from January 1965 to 
February 1969, which included tours of duty in the Republic 
of Vietnam for more than three years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the RO, 
which found that no new and material evidence had been 
submitted to reopen a claim of service connection for PTSD, 
previously denied in a June 1994 final rating decision.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information sufficient to reopen a claim of service 
connection for PTSD, obtained all relevant and available 
evidence identified by the veteran sufficient to reopen the 
claim, and provided him an appropriate VA psychiatric 
examination, all in an effort to assist him in doing so.  

2.  A June 1994 RO rating decision denied a claim of service 
connection for PTSD, based on the evidence then of record; 
notice of this decision was issued to the veteran on July 6, 
1994, but no timely reply was received.  

3.  Evidence received since the June 1994 RO rating decision 
most significantly includes a March 14, 2000 letter from the 
Director of the U. S. Armed Services Center for Unit Records 
Research, which is more than merely cumulative, and is so 
significant that it must be considered in order to decide the 
merits of the claim on appeal.  

4.  The veteran has PTSD which is due to his active naval 
service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
June 1994 RO rating decision, so as to reopen a claim of 
service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 
3.156(a), 20.302, 20.1103 (2002).  

2.  PTSD was incurred in or aggravated by active naval 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, or petition to 
reopen a claim, as in the present case on appeal.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate or reopen the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, the statement of the case (SOC), and VCAA notice of 
May 2003, adequately informed the veteran of the types of 
evidence needed to reopen his claim of service connection for 
PTSD.  The June 2000 SOC and the February 2003 supplemental 
statement of the case (SSOC) clearly explain why the RO found 
that the evidence submitted to date was not thought to be new 
and material, and did not serve to reopen the claim on 
appeal.  The Board disagrees with the  RO's determination, 
however, and finds that the claim is reopened.  Additionally, 
the Board finds that service connection for PTSD is 
warranted.  

Furthermore, in response to the May 2003 RO VCAA notice 
letter, the veteran stated that he had no additional 
treatment to identify, or evidence to submit in support of 
his petition to reopen a claim.  In accordance with the 
requirements of VCAA, the May 2003 VCAA letter informed the 
veteran what evidence and information VA would obtain.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The veteran was asked to identify all VA and 
private health care providers who had records pertinent to 
his claims and to complete releases for each such provider.  
Therefore, and given the fully favorable action taken herein, 
the Board finds that VA's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently emphasized that 
38 U.S.C.A. § 5103(b) provides a claimant one year to submit 
evidence in response to a VCAA notification letter.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., 
May 1, 2003).  In this case, since the letter was sent in May 
2003, that time period has not yet passed, although the 
letter did expressly notify the veteran that he had one year 
to submit the requested information and/or evidence.  
However, as noted above, the veteran replied that he had no 
additional evidence to identify or submit.  Moreover, the 
Board finds that the claim is reopened, and warrants a grant 
of service connection for PTSD.  Accordingly, this favorable 
action at the Board results in no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet .App. 384 (1993).  


II.  New and Material Evidence  

The veteran and his representative argue that the veteran 
currently has PTSD which results from several alleged combat 
experiences during his tour of duty in the Republic of 
Vietnam in 1965 and 1966 while a member of the crew of the 
USS Eldorado.  

He initially submitted a claim of service connection for 
anxiety in October 1991.  Service connection for bipolar 
disorder and anxiety disorder were denied by RO rating 
decision dated in October 1991.  No diagnosis of PTSD was 
then of record.  

An informal claim of service connection for PTSD was received 
at the RO by report of contact dated in October 1993.  
Development ensued at the RO, and in June 1994, the claim was 
denied.  Notice of the denial of service connection for PTSD 
was issued on July 6, 1994.  In August 1994, notice of 
disagreement (NOD) was received at the RO, and a SOC, with 
notice, was issued on October 25, 1994.  No reply is of 
record, and a close review of the claims file reveals no 
documentation of any formal or informal communication after 
the October 1994 SOC for several years.  

The Board notes that a photocopied document, a VA Form 9, or 
"substantive appeal," dated in hand writing as December 28, 
1994, was received at the RO on June 12, 1997, approximately 
three (3) years after the above RO denial of a claim of 
service connection for PTSD and issuance of the SOC.  No 
communication or correspondence from the veteran or a 
representative is of record which may be accepted as a timely 
substantive appeal to the June 1994 rating decision.  That 
is, there is no documentation or note of any communication, 
written or otherwise, from either the veteran or a 
representative within 60 days of the issuance of the October 
1994 SOC, or a year after the issuance of notice of the June 
1994 RO rating decision to deny service connection for PTSD.  

Under VA law and regulation, claimants have one (1) year from 
the date of notification of the rating decision to file a 
notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within sixty (60) 
days of the mailing date of the statement of the case, or 
within the remaining time, if any, of the one (1) year period 
beginning on the date of notification of the rating decision.  
38 U.S.C.A. § 7105(d)(3);  38 C.F.R. § 20.302(b).  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary," including the regularity of the U. S. postal 
system.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
Moreover, the veteran has not asserted that he never received 
the October 1994 SOC and notice.  

Given the above, the RO's June 1994 rating decision, which 
denied a claim of service connection for PTSD, is final, but 
for new and material evidence.  38 U.S.C.A. § 7105 (West 
2002).  

VA law allows for a claim to be reopened if new and material 
evidence is received from the last decision denying the claim 
on any basis.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
New and material evidence means: 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and, 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This does not mean, 
however, that the Board is bound to accept the veteran's 
contradicted and previously discredited reports of an 
inservice left knee injury or inservice chronic left knee 
disability, with present residuals.  See, Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  Further argument in this 
regard follows below.  

The evidence of record at the time of the final June 1994 RO 
decision, as thoroughly detailed in that document, included 
the veteran's service medical and personnel records, his 
military service discharge document, post-service VA 
treatment records and examination reports, and the veteran's 
statements of alleged in-service PTSD stressors.  

Service personnel records and the veteran's discharge 
document show three years and three months of foreign duty, 
including some unascertained duty in the Republic of Vietnam.  
The veteran's Vietnam service included duty on the USS 
Eldorado from May 1965 to September 1968.  In January 1966, 
the veteran was qualified as a "Chockman and After Steering 
Helmsman."  In January 1967, he was authorized to wear a 
Bronze Star Medal by virtue of his service on the USS 
Eldorado in late March and early April 1966.  In March 1968, 
he was authorized the wear the meritorious unit commendation 
ribbon for similar duty on the USS Eldorado from February to 
July 1967.  General information on the USS Eldorado was of 
record in June 1994, and showed that it participated in 
several amphibious operations, making a major contribution 
toward U.S. objective in Vietnam, primarily coordinating and 
directing vital communications support while transmitting, 
receiving and relaying voluminous amounts of message traffic 
from ships of the Seventh Fleet Amphibious Ready Groups and, 
"assigned gunfire support and exfiltration and infiltration 
patrol craft."  

VA treatment and examination reports of record in June 1994 
tended to show multiple psychiatric diagnoses, including 
bipolar disorder, schizophrenia, PTSD, and recurrent 
substance abuse-treatment for varying diagnoses no earlier 
than 1990.  See VA examination report dated in June 1991.   
Additional evidence suggested that the veteran "had always 
been depressed," and that he didn't seek psychiatric 
treatment until 1990, although at least one VA examiner felt 
that the veteran was "a very poor historian" regarding his 
psychiatric history.  See VA examination report dated in 
March 1994.  VA psychological testing of April 1991 was 
thought to support a "mild" case of PTSD, as well as 
dysthymia, with notation that there was no evidence of 
bipolar format.  However, a VA examination in November 1993 
resulted in an opinion that the veteran's proper diagnoses 
were bipolar disorder and schizophrenia.  VA examination in 
June 1993, a few months earlier, however, revealed a 
diagnosis of situational stress bipolar disorder, by history, 
with notation that the veteran had taken an overdose of 
lithium and clonazapam psychiatric medication following a 
domestic dispute.  VA psychological and personality testing 
of January 1994 were thought to be invalid, and no 
conclusions could be drawn.  

The evidence of record since the time of the June 1994 rating 
decision is similarly varying and uncertain as to the 
veteran's psychiatric diagnosis: While PTSD was diagnosed on 
VA evaluation in September 2000, a VA examination in November 
2002, which included a review of his documented clinical 
history, resulted in a confirmation of the June 1991 initial 
diagnosis of bipolar disorder, with notation of continued 
polysubstance abuse, with an organic brain syndrome and a 
cognitive disorder.  The examiner noted that there was not 
enough data at that time to make a diagnosis of PTSD.  

While the above clinical evidence is essentially duplicative 
of clinical diagnoses already of record at the time of the 
June 1994 prior denial, other evidence received since June 
1994 is new and material.  Specifically, information 
contained in a letter received at the RO in March 2000 from 
U.S. Armed Services Center for Research of Unit Records, 
Department of the Army (SCRUR), shows that the veteran saw 
combat while a member of the crew of the USS Eldorado.  The 
March 2000 SCRUR letter demonstrates that in a November 1965 
operation, the USS Eldorado was engaged in "amphibious raids 
of Viet Cong held areas."  

Additionally, the veteran's May 2000 PTSD stressor statement 
provides more detail than was of record in June 1994.  The 
veteran explained that his first PTSD stressors occurred in 
late November and early December 1965 when he was a Steering 
Helmsman onboard the USS Eldorado during Operation Dagger 
Thrust, where he witnessed "men die," and was personally 
shot at by enemy forces during combat situations, including 
amphibious raids on Viet Cong held territory.  His second 
PTSD stressor was claimed to have been in late March and 
early April 1966, again while stationed with the USS 
Eldorado, during Operation Jack Stay, where he was subjected 
to enemy small arms fire.  The March 2000 SCRUR letter 
verifies this stressor as well.  The letter shows that 
Operation Jack Stay was very successful and assisted in 
neutralizing Viet Cong attempts to block narrow river 
approaches to Saigon.  "Numerous incidents of small arms and 
floating mines threatened to close the channel to 
shipping...." 

The Board finds that the March 2000 Army SCRUR evidence 
regarding the veteran's service with the USS Eldorado is new 
and material evidence so as to reopen the claim of service-
connection for PTSD.  This evidence was not of record in June 
1994, and bears directly and substantially upon the specific 
matter under consideration-the validity of the veteran's 
assertion of PTSD stressors and claimed participation in 
combat.  This evidence is neither cumulative nor redundant, 
and in conjunction with the diagnoses of PTSD long of record, 
albeit questioned by some VA examiners from time to time, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim under 38 C.F.R. § 3.156(a).  
The claim of service connection for PTSD is reopened.  

In doing so, however, it is worthy to note that the veteran's 
lay opinion and speculation as to the etiology of his current 
psychiatric disorders are essentially duplicative of 
statements he has already made to the VA RO which were 
considered in June 1994, and do not serve to reopen the 
claim.  While the veteran is competent to provide evidence of 
observable symptoms, he is not competent to attribute any 
psychiatric symptom to a given cause, diagnosis, or etiology.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  His 
assertions are not, therefore, probative of what his proper 
psychiatric diagnosis is, or the etiology or date of onset of 
any current PTSD, if present.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Robinette v. Brown, 8 Vet. App. 
69 (1995).  

The claim of service connection for PTSD is reopened.  


III.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.  Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence, 
but not a nexus.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Under existing and applicable VA regulation, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f)(2002); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

In the instant case, the veteran is shown to have had tours 
of duty in the Republic of Vietnam, which included combat 
situations in November 1965 and March 1966 during Operations 
Dagger Thrust and Jack Stay, while a crew member of the USS 
Eldorado.  These incidents were verified by the Department of 
the Army in a March 14, 2000 letter to the veteran's 
representative, and by cross-reference to the veteran's 
discharge document and service personnel records.  The Board 
concludes that the veteran is shown to have had combat while 
in the Republic of Vietnam.  

Under 38 U.S.C. § 1154(b) and caselaw, when a veteran's 
uncontradicted assertions of his combat experiences are 
consistent with the circumstances of his service, then such 
statements must be accepted as satisfactory evidence that the 
PTSD stressors occurred in service.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  In the instant case, the veteran's 
statements of alleged combat experiences are consistent with 
his demonstrated circumstances of his tours of duty in 
Vietnam.  Accordingly, the Board finds that his statements of 
combat experiences are sufficient to support the claim on 
appeal.  

Finally, although PTSD was not diagnosed on several VA 
examinations from June 1991 to November 2002, other VA 
examiners have given a diagnosis of PTSD, based upon the 
veteran's reported PTSD stressors.  See  VA medical record 
dated September 24, 1993, VA examination dated in March 1994, 
VA hospital treatment summary, dated in May 1998, and VA 
treatment record dated in September 2000.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence in support of the claim of 
service connection for PTSD, as set forth above.  Therefore, 
service connection for PTSD is granted.  




ORDER

A claim of service connection for PTSD is reopened, upon the 
receipt of new and material evidence since June 1994. 

Service connection for PTSD is granted.  



	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


